MEMORANDUM OF DECISION.
The parents of George S., Jr. appeal from a judgment of the District Court (Portland, Henry, J.) terminating their parental rights pursuant to 22 M.R.S.A. § 4055 (Supp.1987). On appeal, the parents argue that the evidence does not support the judgment. After reviewing the record, we conclude that the District Court could rationally find that the requisite factual findings were proved to a high probability. In re Debra B., 495 A.2d 781 (Me.1985).
*1389The entry is:
JUDGMENT AFFIRMED.
All concurring.